COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:       Eugene Scott Crist, Venture Public Partners, LLP an ATV III GP, LLC
                           v. Rick C. Spung

Appellate case number:     01-20-00736-CV

Trial court case number: 2020-21192

Trial court:               133rd District Court of Harris County

        On March 22, 2021, appellants Eugene Scott Crist, Venture Public Partners, LLP, and ATV
III GP, LLC filed an Unopposed Motion to Set Briefing Schedule for Second Appeal. The motion
requests the establishment of a briefing schedule in connection with the filing of appellants’ second
notice of accelerated interlocutory appeal on January 12, 2021 (the “January 12 notice of appeal”).
Appellants’ motion is granted. The deadlines for the parties’ briefing in connection with the
January 12 notice of appeal shall be as follows:
       •   Appellants’ brief shall be due on April 21, 2021.
       •   Appellee’s brief shall be due on May 21, 2021.
       •   Appellants’ reply brief shall be due on June 10, 2021.
       It is so ORDERED.

Judge’s signature: /s Amparo Guerra
                   Acting individually


Date: April 1, 2021